Case 5:18-cr-00258-EJD Document 121-1 Filed 09/30/19 Page 1 of 3




                EXHIBIT A
           Case 5:18-cr-00258-EJD Document 121-1 Filed 09/30/19 Page 2 of 3


                                                                                      tvts
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21,:1,6
Baltimore, Maryland 2'1.244-1850
                                                                    t.\   il,:Rs   ll¡])l( ,\R[.t ilt]D t('/\ID   SliRYt('US




Center for Clinical Standards and Quali tv/ Qualitv. Safetv & Oversiqht Grouo

September 23,2019



Sent By Email
John C. Bostic
Assistant United States Attomey
Northern District of California
150 Almaden Boulevarcl, Suite 900
San Jose, California 951 13
John. Bostic@usdoj gov.




        Re      Document Access Request - United States v, Elizabeth Holme.s and Ramesh
                Balwani, 1 8-CR-00258 EJD

Dear Mr. Bostic:

This letter responds to the Coutl's July 19, 2019 Order in the above-captioned action instructing
the Centers for Medicare & Medicaid Services (CMS) to advise the Prosecution no later than
September 23,2019 whether the agency anticipates completing its production of all documents
responsive to the six categories of documents described in that Order by the October 2,2019
deadline.

CMS anticipates producing all documents responsive to the six categories that are not protected by
the attorney-client or work product privileges by the deadline or shortly thereafter. Specifically,
CMS produced a total of 2,688 responsive documents to the parties on July 31,2019 and
September 20,2019. In addition, CMS collected the remaining responsive documents, completed
its attorney-client privilege review, and submitted a request to DOJ's Litigation Technology
Service Center (LTSC) today to prepare those documents f'or production. The agency anticipates
that this production will include 1 1,200 responsive documents. The LTSC has not yet provided an
estimate of when the production will be ready, but these requests typically take approximately ten
work days to prepare. CMS will provide you with an estimated production date as soon as we hear
from the LTSC.

To identify documents responsive to the six categories, CMS used the time period September 1,
2013 through December 31, 2016. This time period was proposed, and agreed to, by Mr.
Balwani's counsel to narrow the time period relevant to Mr. Balwani's subpoena to CMS in SEC v.
Balwani, Case No. 18-cv-01602-EJD. The agency determined that this time period reasonably
captured all CMS documents responsive to the six categories at issue in the criminal case. All of
the key events occurred within this period. For example, Theranos's application for CLIA
certification (CMS Form 116) was signed by the Theranos laboratory director on November 24,
2013 and the first CLIA survey of a Theranos laboratory was conducted by the California
Department of Public Health, Laboratory Field Services on December 3,2013. The CMS 2567
Statement of Deficiencies and Plan of Comection was issued the same day. Further supporting this
time period limitation, Theranos notified CMS on October 5,2016 that it had decided to close the
Newark, California and Scottsdale, Arizona laboratories and surrender its CLIA certifications.
          Case 5:18-cr-00258-EJD Document 121-1 Filed 09/30/19 Page 3 of 3
As previously explained, CMS does not have documents responsive to Request No. 5. While CMS
interacts with and suppolts law enforcement, the agency does not serve a criminal law enforcement
function and, therefore, it does not create or retain Reports of Investigation (ROIs) memorializing
government communications with witnesses.

Given the October 2nd deadline for document production contained in the Court's July 19,2019
Order, CMS had limited time to review the potentially responsive documents before production.
As a result, non-responsive, privileged, or otherwise protected information, including deliberative
internal communications that are not about Theranos, may be included in the CMS productions to
the parties. The production to the United States, Holmes, and/or Balwani of non-responsive,
privileged, or otherwise protected information in CMS's documents, including but not limited to
deliberative internal communications that are not about Theranos contained in such documents,
whether knowing or inadvertent, will not be considered a waiver ofany privileges or protections
that CMS may have with regard to such documents or information.

Please contact CMS counsel Lindsay Twner     if there is a need to discuss this matter further.

                                      Sincerely,




                                      Karen W
                                      Director
                                      Division    Clinical Laboratory Improvement and Quality
                                      Centers for Medicare & Medicaid Services




                                                   2
